Exhibit 10.4

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of October 5, 2010

Among

WEST CORPORATION,

THE GUARANTORS SIGNATORY HERETO

and

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC

GOLDMAN, SACHS & CO.

and

MORGAN STANLEY & CO. INCORPORATED

8  5/8% Senior Notes due 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Definitions    1 2.    Exchange Offer    4 3.    Shelf
Registration    8 4.    [Reserved]    9 5.    Additional Interest    9 6.   
Registration Procedures    10 7.    Registration Expenses    17 8.   
Indemnification and Contribution.    17 9.    Rule 144A    21 10.   
Underwritten Registrations    22 11.    Miscellaneous    22

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of October 5,
2010, among WEST CORPORATION, a Delaware corporation (the “Issuer”), the
guarantors signatory hereto (the “Guarantors”) and DEUTSCHE BANK SECURITIES
INC., WELLS FARGO SECURITIES, LLC GOLDMAN, SACHS & CO. and MORGAN STANLEY & CO.
INCORPORATED, as representatives (the “Representatives”) of the several initial
purchasers (the “Initial Purchasers”) named on Schedule I to the Purchase
Agreement (as defined below).

This Agreement is entered into in connection with the Purchase Agreement, dated
as of September 30, 2010 (the “Purchase Agreement”), by and among the Issuer and
the Initial Purchasers, which provides for, among other things, the sale by the
Issuer to the Initial Purchasers of $500,000,000 aggregate principal amount of
the Issuer’s 8 5/8% Senior Notes due 2018 (the “Notes”). The Notes are issued
under an indenture, dated as of the date hereof (as amended or supplemented from
time to time, the “Indenture”), among the Issuer, the Guarantors and The Bank of
New York Mellon Trust Company, N.A., as trustee (the “Trustee”). Pursuant to the
Purchase Agreement and the Indenture, the Guarantors are required to guarantee
(collectively, the “Guarantees”) the Issuer’s obligations under the Notes and
the Indenture. References to the “Securities” shall mean, collectively, the
Notes and, when issued, the Guarantees. In order to induce the Initial
Purchasers to enter into the Purchase Agreement, the Issuer has agreed to
provide the registration rights set forth in this Agreement for the benefit of
the Initial Purchasers and any subsequent holder or holders of the Securities.
The execution and delivery of this Agreement is a condition to the Initial
Purchasers’ obligations under the Purchase Agreement.

The parties hereby agree as follows:

 

  1. Definitions

As used in this Agreement, the following terms shall have the following
meanings:

Additional Interest: See Section 5(a) hereof.

Advice: See the last paragraph of Section 6 hereof.

Agreement: See the introductory paragraphs hereto.

Applicable Period: See Section 2(b) hereof.

Business Day: Shall have the meaning ascribed to such term in Rule 14d-1 under
the Exchange Act.

Effectiveness Date: With respect to any Shelf Registration Statement, the 90th
day after the Filing Date with respect thereto; provided, however, that if the
Effectiveness Date would otherwise fall on a day that is not a Business Day,
then the Effectiveness Date shall be the next succeeding Business Day.

Effectiveness Period: See Section 3(a) hereof.



--------------------------------------------------------------------------------

Event Date: See Section 5(b) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: See Section 2(a) hereof.

Exchange Offer: See Section 2(a) hereof.

Exchange Offer Registration Statement: See Section 2(a) hereof.

Exchange Securities: See Section 2(a) hereof.

Filing Date: The 90th day after the delivery of a Shelf Notice as required
pursuant to Section 2(c) hereof; provided, however, that if the Filing Date
would otherwise fall on a day that is not a Business Day, then the Filing Date
shall be the next succeeding Business Day.

FINRA: See Section 6(r) hereof.

Guarantees: See the introductory paragraphs hereto.

Guarantors: See the introductory paragraphs hereto.

Holder: Any holder of a Registrable Security or Registrable Securities.

Indenture: See the introductory paragraphs hereto.

Information: See Section 6(n) hereof.

Initial Purchasers: See the introductory paragraphs hereto.

Initial Shelf Registration: See Section 3(a) hereof.

Inspectors: See Section 6(n) hereof.

Issue Date: October 5, 2010, the date of original issuance of the Notes.

Issuer: See the introductory paragraphs hereto.

New Guarantees: See Section 2(a) hereof.

Notes: See the introductory paragraphs hereto.

Participant: See Section 8(a) hereof.

Participating Broker-Dealer: See Section 2(b) hereof.

 

-2-



--------------------------------------------------------------------------------

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

Private Exchange: See Section 2(b) hereof.

Private Exchange Notes: See Section 2(b) hereof.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A or Rule 430C
under the Securities Act), as amended or supplemented by any prospectus
supplement, and all other amendments and supplements to the Prospectus,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraphs hereof.

Records: See Section 6(n) hereof.

Registrable Securities: Each Security upon its original issuance and at all
times subsequent thereto, each Exchange Security as to which Section 2(c)(iv)
hereof is applicable upon original issuance and at all times subsequent thereto
and each Private Exchange Note (and the related Guarantees) upon original
issuance thereof and at all times subsequent thereto, until, in each case, the
earliest to occur of (i) a Registration Statement (other than, with respect to
any Exchange Securities as to which Section 2(c)(iv) hereof is applicable, the
Exchange Offer Registration Statement) covering such Security, Exchange Security
or Private Exchange Note (and the related Guarantees) has been declared
effective by the SEC and such Security, Exchange Security or such Private
Exchange Note (and the related Guarantees), as the case may be, has been
disposed of in accordance with such effective Registration Statement, (ii) such
Security has been exchanged pursuant to the Exchange Offer for an Exchange
Security or Exchange Securities that may be resold without restriction under
state and federal securities laws, (iii) such Security, Exchange Security or
Private Exchange Note (and the related Guarantees), as the case may be, ceases
to be outstanding for purposes of the Indenture or (iv) the date which is two
years after the date the Notes were originally issued.

Registration Statement: Any registration statement of the Issuer that covers any
of the Securities, the Exchange Securities or the Private Exchange Notes (and
the related Guarantees) filed with the SEC under the Securities Act, including,
in each case, the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

Rule 144: Rule 144 under the Securities Act.

Rule 144A: Rule 144A under the Securities Act.

Rule 405: Rule 405 under the Securities Act.

 

-3-



--------------------------------------------------------------------------------

Rule 415: Rule 415 under the Securities Act.

Rule 424: Rule 424 under the Securities Act.

SEC: The U.S. Securities and Exchange Commission.

Securities: See the introductory paragraphs hereto.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(c) hereof.

Shelf Registration: See Section 3(b) hereof.

Shelf Registration Statement: Any Registration Statement relating to a Shelf
Registration.

Shelf Suspension Period: See Section 3(a) hereof.

Subsequent Shelf Registration: See Section 3(b) hereof.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and the trustee under any indenture (if
different) governing the Exchange Securities and Private Exchange Notes (and the
related Guarantees).

Underwritten registration or underwritten offering: A registration in which
securities of the Issuer is sold to an underwriter for reoffering to the public.

Except as otherwise specifically provided, all references in this Agreement to
acts, laws, statutes, rules, regulations, releases, forms, no-action letters and
other regulatory requirements (collectively, “Regulatory Requirements”) shall be
deemed to refer also to any amendments thereto and all subsequent Regulatory
Requirements adopted as a replacement thereto having substantially the same
effect therewith; provided that Rule 144 shall not be deemed to amend or replace
Rule 144A.

 

  2. Exchange Offer

(a) Unless the Exchange Offer would violate applicable law or any applicable
interpretation of the staff of the SEC, the Issuer shall use its reasonable best
efforts to file with the SEC a Registration Statement (the “Exchange Offer
Registration Statement”) on an appropriate registration form with respect to a
registered offer (the “Exchange Offer”) to exchange any and all of the
Registrable Securities for a like aggregate principal amount of debt securities
of the Issuer (the “Exchange Notes”), guaranteed, to the extent applicable, on
an unsecured senior basis by the Guarantors (the “New Guarantees” and, together
with the Exchange Notes, the “Exchange Securities”), that are identical in all
material respects to the Notes except that (i) the Exchange Notes shall contain
no restrictive legend thereon, (ii) interest thereon shall accrue from the last
date on which interest was paid on such Notes or, if no such

 

-4-



--------------------------------------------------------------------------------

interest has been paid, from the Issue Date and (iii) which are entitled to the
benefits of the Indenture or a trust indenture which is identical in all
material respects to the Indenture (other than such changes to the Indenture or
any such identical trust indenture as are necessary to comply with the TIA) and
which, in either case, has been qualified under the TIA. The Exchange Offer
shall comply with all applicable tender offer rules and regulations under the
Exchange Act and other applicable laws. The Issuer shall use its reasonable best
efforts to (x) keep the Exchange Offer open for at least 20 Business Days (or
longer if required by applicable law) after the date that notice of the Exchange
Offer is mailed to Holders; and (y) consummate the Exchange Offer on or prior to
the 365th day following the Issue Date.

Each Holder (including, without limitation, each Participating Broker-Dealer)
that participates in the Exchange Offer, as a condition to participation in the
Exchange Offer, will be required to represent to the Issuer in writing (which
may be contained in the applicable letter of transmittal) that: (i) any Exchange
Securities acquired in exchange for Registrable Securities tendered are being
acquired in the ordinary course of business of the Person receiving such
Exchange Securities, whether or not such recipient is such Holder itself;
(ii) at the time of the commencement or consummation of the Exchange Offer
neither such Holder nor, to the actual knowledge of such Holder, any other
Person receiving Exchange Securities from such Holder has an arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act; (iii) neither the Holder nor, to the actual
knowledge of such Holder, any other Person receiving Exchange Securities from
such Holder is an “affiliate” (as defined in Rule 405) of the Issuer or, if it
is an affiliate of the Issuer, it will comply with the registration and
prospectus delivery requirements of the Securities Act to the extent applicable
and will provide information to be included in the Shelf Registration Statement
in accordance with Section 6 hereof in order to have their Securities included
in the Shelf Registration Statement and benefit from the provisions regarding
Additional Interest in Section 5 hereof; (iv) if such Holder is not a
broker-dealer, neither such Holder nor, to the actual knowledge of such Holder,
any other Person receiving Exchange Securities from such Holder is engaging in
or intends to engage in a distribution of the Exchange Securities; and (v) if
such Holder is a Participating Broker-Dealer, such Holder has acquired the
Registrable Securities for its own account in exchange for Securities that were
acquired as a result of market-making activities or other trading activities and
that it will comply with the applicable provisions of the Securities Act
(including, but not limited to, the prospectus delivery requirements
thereunder).

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to Registrable Securities that are Private Exchange Notes (and the
related Guarantees), Exchange Securities as to which Section 2(c)(iv) is
applicable and Exchange Securities held by Participating Broker-Dealers, and the
Issuer shall have no further obligation to register Registrable Securities
(other than Private Exchange Notes (and the related Guarantees) and Exchange
Securities as to which clause 2(c)(iv) hereof applies) pursuant to Section 3
hereof.

No securities other than the Exchange Securities and the Notes (and the related
guarantees) shall be included in the Exchange Offer Registration Statement.

(b) The Issuer shall include within the Prospectus contained in the Exchange
Offer Registration Statement a section entitled “Plan of Distribution,” which
shall contain a summary statement of (i) the positions taken or policies made by
the staff of the SEC with respect to the potential “under

 

-5-



--------------------------------------------------------------------------------

writer” status of any broker-dealer that is the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act) of Exchange Notes received by such
broker-dealer in the Exchange Offer (a “Participating Broker-Dealer”) and
(ii) whether, to the Issuer’s knowledge, such positions or policies have been
publicly disseminated by the staff of the SEC or such positions or policies
represent the prevailing views of the staff of the SEC. Such “Plan of
Distribution” section shall also expressly permit, to the extent permitted by
applicable policies and regulations of the SEC, the use of the Prospectus by all
Participating Broker-Dealers, and include a statement describing the means by
which Participating Broker-Dealers may resell the Exchange Securities in
compliance with the Securities Act.

The Issuer shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the Prospectus
contained therein in order to permit such Prospectus to be lawfully delivered by
all Persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as is necessary to comply with applicable law in
connection with any resale of the Exchange Securities; provided, however, that
such period shall not be required to exceed 90 days, such longer period if
extended pursuant to the last paragraph of Section 6 hereof (the “Applicable
Period”).

If, prior to consummation of the Exchange Offer, the Initial Purchasers hold any
Notes acquired by them that have the status of an unsold allotment in the
initial distribution, the Issuer, upon the request of the Initial Purchasers,
shall simultaneously with the delivery of the Exchange Notes issue and deliver
to the Initial Purchasers, in exchange (the “Private Exchange”) for such Notes
held by any such Holder, a like principal amount of notes (the “Private Exchange
Notes”) of the Issuer, guaranteed by the Guarantors, that are identical in all
material respects to the Exchange Notes except for the placement of a
restrictive legend on such Private Exchange Notes. The Private Exchange Notes
shall be issued pursuant to the same indenture as the Exchange Notes and bear
the same CUSIP number as the Exchange Notes if permitted by the CUSIP Service
Bureau.

In connection with the Exchange Offer, the Issuer shall:

(1) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

(2) use their respective reasonable best efforts to keep the Exchange Offer open
for not less than 20 Business Days from the date that notice of the Exchange
Offer is mailed to Holders (or longer if required by applicable law);

(3) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York or in Wilmington, Delaware;

(4) permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
remains open; and

(5) otherwise comply in all material respects with all laws, rules and
regulations applicable to the Exchange Offer.

 

-6-



--------------------------------------------------------------------------------

As soon as practicable after the close of the Exchange Offer and any Private
Exchange, the Issuer shall:

(1) accept for exchange all Registrable Securities validly tendered and not
validly withdrawn pursuant to the Exchange Offer and any Private Exchange;

(2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and

(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Notes, Exchange Notes or Private Exchange Notes, as the case may be, equal in
principal amount to the Notes of such Holder so accepted for exchange; provided
that, in the case of any Notes held in global form by a depositary,
authentication and delivery to such depositary of one or more replacement Notes
in global form in an equivalent principal amount thereto for the account of such
Holders in accordance with the Indenture shall satisfy such authentication and
delivery requirement.

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or Private Exchange, as the
case may be, does not violate applicable law or any applicable interpretation of
the staff of the SEC; (ii) no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency which might materially
impair the ability of the Issuer to proceed with the Exchange Offer or the
Private Exchange, and no material adverse development shall have occurred in any
existing action or proceeding with respect to the Issuer; and (iii) all
governmental approvals shall have been obtained, which approvals the Issuer
deems necessary for the consummation of the Exchange Offer or Private Exchange,
as the case may be.

The Exchange Securities and the Private Exchange Notes (and related guarantees)
shall be issued under (i) the Indenture or (ii) an indenture identical in all
material respects to the Indenture and which, in either case, has been qualified
under the TIA or is exempt from such qualification and shall provide that the
Exchange Securities shall not be subject to the transfer restrictions set forth
in the Indenture. The Indenture or such indenture shall provide that the
Exchange Notes, the Private Exchange Notes and the Notes shall vote and consent
together on all matters as one class and that none of the Exchange Notes, the
Private Exchange Notes or the Notes will have the right to vote or consent as a
separate class on any matter.

(c) If, (i) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, the Issuer is not permitted to effect
the Exchange Offer, (ii) the Exchange Offer is not consummated within 365 days
of the Issue Date, (iii) any holder of Private Exchange Notes so requests in
writing to the Issuer at any time within 30 days after the consummation of the
Exchange Offer, or (iv) in the case of any Holder that participates in the
Exchange Offer, such Holder does not receive Exchange Securities on the date of
the exchange that may be sold without restriction under state and federal
securities laws (other than due solely to the status of such Holder as an
affiliate of the Issuer within the meaning of the Securities Act) and so
notifies the Issuer within 30 days after such Holder first becomes aware of such
restrictions, in the case of each of clauses (i) to and including (iv) of this
sentence, then the Issuer shall promptly deliver to the Trustee (to deliver to
the Holders) written notice thereof (the “Shelf Notice”) and shall file a Shelf
Registration pursuant to Section 3 hereof.

 

-7-



--------------------------------------------------------------------------------

  3. Shelf Registration

If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:

(a) Shelf Registration. The Issuer shall promptly file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Securities (the “Initial Shelf
Registration”). The Issuer shall use its reasonable best efforts to file with
the SEC the Initial Shelf Registration on or prior to the Filing Date. The
Initial Shelf Registration shall be on Form S-1 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (including, without limitation, one or
more underwritten offerings). The Issuer shall not permit any securities other
than the Registrable Securities and the Guarantees to be included in the Initial
Shelf Registration or any Subsequent Shelf Registration (as defined below).

The Issuer shall use its reasonable best efforts to cause the Shelf Registration
to be declared effective under the Securities Act on or prior to the
Effectiveness Date and to keep the Initial Shelf Registration continuously
effective under the Securities Act until the earliest of (i) the date that is
two years from the Issue Date (ii) such shorter period ending when all
Registrable Securities covered by the Initial Shelf Registration have been sold
in the manner set forth and as contemplated in the Initial Shelf Registration
or, if applicable, a Subsequent Shelf Registration or (iii) the date upon which
all Registrable Securities have been sold (the “Effectiveness Period”);
provided, however, that the Effectiveness Period in respect of the Initial Shelf
Registration shall be extended to the extent required to permit dealers to
comply with the applicable prospectus delivery requirements of Rule 174 under
the Securities Act and as otherwise provided herein. Notwithstanding anything to
the contrary in this Agreement, at any time, the Issuer may delay the filing of
any Initial Shelf Registration Statement or delay or suspend the effectiveness
thereof, for a reasonable period of time, but not in excess of 60 consecutive
days or more than three (3) times during any calendar year (each, a “Shelf
Suspension Period”), if the Board of Directors of the Issuer determines
reasonably and in good faith that (x) the filing of any such Initial Shelf
Registration Statement or the continuing effectiveness thereof would require the
disclosure of non-public material information that, in the reasonable judgment
of the Board of Directors of the Issuer, would be detrimental to the Issuer if
so disclosed or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other material transaction or (y) such
action is required by applicable law.

(b) Withdrawal of Stop Orders; Subsequent Shelf Registrations. If the Initial
Shelf Registration or any Subsequent Shelf Registration ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
of the sale of all of the Securities registered thereunder), the Issuer shall,
subject to the last sentence of the second paragraph of Section 3(a) above, use
its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall file an additional
Shelf Registration Statement pursuant to Rule 415 covering all of the
Registrable Securities covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration (each, a “Subsequent
Shelf Registration”). If a Subsequent Shelf Registration is filed, the Issuer
shall, subject to the last sentence of the second paragraph of Section 3(a)
above, use its reasonable best efforts to cause the Subsequent Shelf
Registration to be declared effective under the Securities Act as soon as
practicable after such filing and to keep such subsequent Shelf Registration
continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registration.

 

-8-



--------------------------------------------------------------------------------

(c) Supplements and Amendments. The Issuer shall promptly supplement and amend
the Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested by the Holders of a
majority in aggregate principal amount of the Registrable Securities (or their
counsel) covered by such Registration Statement with respect to the information
included therein with respect to one or more of such Holders, or, if reasonably
requested by any underwriter of such Registrable Securities, with respect to the
information included therein with respect to such underwriter.

 

  4. [Reserved]

 

  5. Additional Interest

(a) The Issuer and the Initial Purchasers agree that the Holders will suffer
damages if the Issuer fails to fulfill its obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Issuer agrees to pay as liquidated
damages, additional interest on the Notes (“Additional Interest”) if (A) the
Issuer has not exchanged Exchange Securities for all Securities validly tendered
in accordance with the terms of the Exchange Offer on or prior to the 365th day
after the Issue Date, (B) the Issuer is requested or required to file a Shelf
Registration Statement and such Shelf Registration Statement is not declared
effective on or prior to the 365th day after the date such Shelf Registration
Statement filing was requested or required, as the case may be, or (C), if
applicable, a Shelf Registration has been declared effective and such Shelf
Registration ceases to be effective at any time during the Effectiveness Period
(other than because of the sale of all of the Securities registered thereunder),
then Additional Interest shall accrue on the principal amount of the Notes at a
rate of 0.25% per annum (which rate will be increased by an additional 0.25% per
annum for each subsequent 90 day period that such Additional Interest continues
to accrue, provided that the rate at which such Additional Interest accrues may
in no event exceed 1.00% per annum) (such Additional Interest to be calculated
by the Issuer) commencing on the (x) 366th day after the Issue Date, in the case
of (A) above and (B) above or (y) the day such Shelf Registration ceases to be
effective in the case of (C) above; provided, however, that upon the exchange of
the Exchange Securities for all Securities tendered (in the case of clause
(A) of this Section 5), upon the effectiveness of the applicable Shelf
Registration Statement (in the case of (B) of this Section 5), or upon the
effectiveness of the applicable Shelf Registration Statement which had ceased to
remain effective (in the case of (C) of this Section 5), Additional Interest on
the Notes in respect of which such events relate as a result of such clause (or
the relevant subclause thereof), as the case may be, shall cease to accrue.
Notwithstanding any other provisions of this Section 5, the Issuer shall not be
obligated to pay Additional Interest provided in Sections 5(a)(B) and (C) during
a Shelf Suspension Period permitted by Section 3(a) hereof.

(b) The Issuer shall notify the Trustee within one business day after each date
on which an event occurs in respect of which Additional Interest is required to
be paid (an “Event Date”). Any amounts of Additional Interest due pursuant to
(a) of this Section 5 will be payable in cash semiannually on each January 15
and July 15 (to the holders of record on the January 1 and July 1 immediately
preceding such dates), commencing with the first such date occurring after any
such Additional Interest commences to accrue. The amount of Additional Interest
will be determined by the Issuer by multiplying

 

-9-



--------------------------------------------------------------------------------

the applicable Additional Interest rate by the principal amount of the
Registrable Securities, multiplied by a fraction, the numerator of which is the
number of days such Additional Interest rate was applicable during such period
(determined on the basis of a 365 day year), and the denominator of which is
365.

 

  6. Registration Procedures

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Issuer shall effect such registrations to permit the
sale of the securities covered thereby in accordance with the intended method or
methods of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Issuer hereunder the Issuer shall:

(a) Prepare and file with the SEC (prior to the applicable Filing Date in the
case of a Shelf Registration), a Registration Statement or Registration
Statements as required by Section 2 or 3 hereof, and use its reasonable best
efforts to cause each such Registration Statement to become effective and remain
effective as provided herein; provided, however, that if (1) such filing is
pursuant to Section 3 hereof or (2) a Prospectus contained in the Exchange Offer
Registration Statement filed pursuant to Section 2 hereof is required to be
delivered under the Securities Act by any Participating Broker-Dealer who seeks
to sell Exchange Securities during the Applicable Period relating thereto from
whom the Issuer has received prior written notice that it will be a
Participating Broker-Dealer in the Exchange Offer, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Issuer shall furnish to and afford counsel for the Holders of the
Registrable Securities covered by such Registration Statement (with respect to a
Registration Statement filed pursuant to Section 3 hereof) or counsel for such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, and counsel to the managing underwriters, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case at least three business days prior
to such filing). The Issuer shall not file any Registration Statement or
Prospectus or any amendments or supplements thereto if the Holders of a majority
in aggregate principal amount of the Registrable Securities covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period, the Applicable Period or
until consummation of the Exchange Offer, as the case may be; cause the related
Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424; and
comply with the provisions of the Securities Act and the Exchange Act applicable
to it with respect to the disposition of all securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by an
Participating Broker-Dealer covered by any such Prospectus in all material
respects. The Issuer shall be deemed not to have used its reasonable best
efforts to keep a Registration Statement effective if it voluntarily takes any
action that could reasonably be expected to result in selling Holders of the
Registrable Securities covered thereby or Participating Broker-Dealers seeking
to sell Exchange Securities not being able to sell such Registrable Securities
or such Exchange Securities during that period unless such action is required by
applicable law or permitted by this Agreement.

 

-10-



--------------------------------------------------------------------------------

(c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period relating thereto from whom the Issuer has received written
notice that it will be a Participating Broker-Dealer in the Exchange Offer,
notify the selling Holders of Registrable Securities (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, their counsel and the managing underwriters, if any,
promptly (but in any event within three Business Days), and confirm such notice
in writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act (including in such notice a written statement that any Holder
may, upon request, obtain, at the sole expense of the Issuer, one conformed copy
of such Registration Statement or post-effective amendment including financial
statements and schedules, documents incorporated or deemed to be incorporated by
reference and exhibits), (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Securities or resales of Exchange Securities by Participating
Broker-Dealers the representations and warranties of the Issuer contained in any
agreement (including any underwriting agreement) contemplated by Section 6(m)
hereof cease to be true and correct, (iv) of the receipt by the Issuer of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable
Securities or the Exchange Securities to be sold by any Participating
Broker-Dealer for offer or sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, (v) of the happening of any
event, the existence of any condition or any information becoming known that
makes any statement made in such Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in or
amendments or supplements to such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and (vi) of the
Issuer’s determination that a post-effective amendment to a Registration
Statement would be appropriate.

(d) Use its reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Securities or the
Exchange Securities to be sold by any Participating Broker-Dealer for sale in
any jurisdiction.

(e) If a Shelf Registration is filed pursuant to Section 3 and if requested
during the Effectiveness Period by the managing underwriter or underwriters (if
any) or the Holders of a majority in aggregate principal amount of the
Registrable Securities being sold in connection with an underwritten offering,
(i) as promptly as practicable incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or counsel for either of them reasonably
request to be included therein, (ii) make all required filings of such
prospectus

 

-11-



--------------------------------------------------------------------------------

supplement or such post-effective amendment as soon as practicable after the
Issuer has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment, and (iii) supplement or make
amendments to such Registration Statement.

(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, furnish to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof)
and to each such Participating Broker-Dealer who so requests (with respect to
any such Registration Statement) and to their respective counsel and each
managing underwriter, if any, at the sole expense of the Issuer, one conformed
copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits.

(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, deliver to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof),
or each such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their respective counsel, and the underwriters,
if any, at the sole expense of the Issuer, as many copies of the Prospectus or
Prospectuses (including each form of preliminary prospectus) and each amendment
or supplement thereto and any documents incorporated by reference therein as
such Persons may reasonably request; and, subject to the last paragraph of this
Section 6, the Issuer hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders of Registrable
Securities or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers, if any, in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Securities pursuant to, such
Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use its reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Registrable Securities or each such
Participating Broker-Dealer, as the case may be, the managing underwriter or
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided, however, that where
Exchange Securities held by Participating Broker-Dealers or Registrable
Securities are offered other than through an underwritten offering, the Issuer
agrees to cause its counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 6(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Exchange
Securities held by Participating Broker-Dealers or the Registrable

 

-12-



--------------------------------------------------------------------------------

Securities covered by the applicable Registration Statement; provided, however,
that the Issuer shall not be required to (A) qualify generally to do business in
any jurisdiction where it is not then so qualified, (B) take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject or (C) subject itself to taxation in excess of a nominal
dollar amount in any such jurisdiction where it is not then so subject.

(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Securities and the managing underwriter
or underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold, which certificates
shall not bear any restrictive legends and shall be in a form eligible for
deposit with The Depository Trust Company; and enable such Registrable
Securities to be in such denominations (subject to applicable requirements
contained in the Indenture) and registered in such names as the managing
underwriter or underwriters, if any, or Holders may request.

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
U.S. governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities, except as may be
required solely as a consequence of the nature of such selling Holder’s
business, in which case the Issuer will cooperate in all respects with the
filing of such Registration Statement and the granting of such approvals.

(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by
Section 6(c)(v) or 6(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 6(a) hereof) file with the SEC, at the sole expense of the
Issuer, a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated therein
by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder
(with respect to a Registration Statement filed pursuant to Section 3 hereof) or
to the purchasers of the Exchange Securities to whom such Prospectus will be
delivered by a Participating Broker-Dealer (with respect to any such
Registration Statement), any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(l) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Securities.

(m) In connection with any underwritten offering of Registrable Securities
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Securities
(including, without limitation, a customary condition to the obligations of the
underwriters that the underwriters shall have received “cold comfort” letters
and updates thereof in form, scope and substance reasonably satisfactory to the
managing underwriter or underwriters

 

-13-



--------------------------------------------------------------------------------

from the independent certified public accountants of the Issuer (and, if
necessary, any other independent certified public accountants of the Issuer, or
of any business acquired by the Issuer, for which financial statements and
financial data are, or are required to be, included or incorporated by reference
in the Registration Statement), addressed to each of the underwriters, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters in connection with underwritten offerings of
debt securities similar to the Securities), and take all such other actions as
are reasonably requested by the managing underwriter or underwriters in order to
expedite or facilitate the registration or the disposition of such Registrable
Securities and, in such connection, (i) make such representations and warranties
to, and covenants with, the underwriters with respect to the business of the
Issuer (including any acquired business, properties or entity, if applicable),
and the Registration Statement, Prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, as are
customarily made by Issuer to underwriters in underwritten offerings of debt
securities similar to the Securities, and confirm the same in writing if and
when requested; (ii) obtain the written opinions of counsel to the Issuer, and
written updates thereof in form, scope and substance reasonably satisfactory to
the managing underwriter or underwriters, addressed to the underwriters covering
the matters customarily covered in opinions reasonably requested in underwritten
offerings; and (iii) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures no less favorable to the
sellers and underwriters, if any, than those set forth in Section 8 hereof (or
such other provisions and procedures reasonably acceptable to Holders of a
majority in aggregate principal amount of Registrable Securities covered by such
Registration Statement and the managing underwriter or underwriters or agents,
if any). The above shall be done at each closing under such underwriting
agreement, or as and to the extent required thereunder.

(n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, make available for inspection by any Initial Purchaser, any
selling Holder of such Registrable Securities being sold (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer, as the case may be, any underwriter participating
in any such disposition of Registrable Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, or underwriter (any such Initial Purchasers, Holders,
Participating Broker-Dealers, underwriters, attorneys, accountants or agents,
collectively, the “Inspectors”), upon written request, at the offices where
normally kept, during reasonable business hours, all pertinent financial and
other records, pertinent corporate documents and instruments of the Issuer and
subsidiaries of the Issuer (collectively, the “Records”), as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Issuer
and any of its subsidiaries to supply all information (“Information”) reasonably
requested by any such Inspector in connection with such due diligence
responsibilities. Each Inspector shall agree in writing that it will keep the
Records and Information confidential, to use the Information only for due
diligence purposes, to abstain from using the Information as the basis for any
market transactions in Securities of the Issuer and that it will not disclose
any of the Records or Information that the Issuer determines, in good faith, to
be confidential and notifies the Inspectors in writing are confidential unless
(i) the disclosure of such Records or Information is necessary to avoid or
correct a misstatement or omission in such Registration Statement or Prospectus,
(ii) the release of such Records or Information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, (iii) disclosure
of such Records or

 

-14-



--------------------------------------------------------------------------------

Information is necessary or advisable, in the opinion of counsel for any
Inspector, in connection with any action, claim, suit or proceeding, directly or
indirectly, involving or potentially involving such Inspector and arising out
of, based upon, relating to, or involving this Agreement or the Purchase
Agreement, or any transactions contemplated hereby or thereby or arising
hereunder or thereunder, or (iv) the information in such Records or Information
has been made generally available to the public other than by an Inspector or an
“affiliate” (as defined in Rule 405) thereof; provided, however, that prior
notice shall be provided as soon as practicable to the Issuer of the potential
disclosure of any information by such Inspector pursuant to clauses (i) or
(ii) of this sentence to permit the Issuer to obtain a protective order (or
waive the provisions of this paragraph (o)) and that such Inspector shall take
such actions as are reasonably necessary to protect the confidentiality of such
information (if practicable) to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of the Holder or any Inspector.

(o) Provide an indenture trustee for the Registrable Securities or the Exchange
Securities, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof, as the case may be, to be qualified under
the TIA not later than the effective date of the first Registration Statement
relating to the Registrable Securities; and in connection therewith, cooperate
with the trustee under any such indenture and the Holders of the Registrable
Securities, to effect such changes (if any) to such indenture as may be required
for such indenture to be so qualified in accordance with the terms of the TIA;
and execute, and use its commercially reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

(p) Comply in all material respects with all applicable rules and regulations of
the SEC and make generally available to its securityholders with regard to any
applicable Registration Statement, a consolidated earning statement satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar rule promulgated under the Securities Act) no later than 45 days
after the end of any fiscal quarter (or 90 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Issuer, after the effective date of a Registration
Statement, which statements shall cover said 12-month periods; provided that
this requirement shall be deemed satisfied by the Issuer complying with
Section 4.03 of the Indenture.

(q) Upon consummation of the Exchange Offer or a Private Exchange, obtain an
opinion of counsel to the Issuer, in a form customary for underwritten
transactions, addressed to the Trustee for the benefit of all Holders of
Registrable Securities participating in the Exchange Offer or the Private
Exchange, as the case may be, that the Exchange Securities or Private Exchange
Notes (and the related Guarantees), as the case may be, the related guarantee
and the related indenture constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their respective
terms, subject to customary exceptions and qualifications. If the Exchange Offer
or a Private Exchange is to be consummated, upon delivery of the Registrable
Securities by Holders to the Issuer (or to such other Person as directed by the
Issuer), in exchange for the Exchange Securities or the Private Exchange Notes
(and the related Guarantees), as the case may be, the Issuer shall mark, or
cause to be marked, on such Registrable Securities that such Registrable
Securities are being cancelled in exchange for the Exchange Securities or the
Private Exchange Notes (and the related Guarantees), as the case may be; in no
event shall such Registrable Securities be marked as paid or otherwise
satisfied.

 

-15-



--------------------------------------------------------------------------------

(r) Use reasonable efforts to cooperate with each seller of Registrable
Securities covered by any Registration Statement and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority. ( “FINRA”).

(s) Use its reasonable best efforts to take all other steps reasonably necessary
to effect the registration of the Exchange Securities and/or Registrable
Securities covered by a Registration Statement contemplated hereby.

The Issuer may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Issuer such information
regarding such seller and the distribution of such Registrable Securities as the
Issuer may, from time to time, reasonably request. The Issuer may exclude from
such registration the Registrable Securities of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request. Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make the information previously furnished to the Issuer by
such seller not materially misleading.

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Issuer, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Issuer, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.

Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by its acquisition of such Registrable Securities or Exchange Securities
to be sold by such Participating Broker-Dealer, as the case may be, that, upon
actual receipt of any notice from the Issuer of the happening of any event of
the kind described in Section 6(c)(ii), 6(c)(iv), 6(c)(v), or 6(c)(vi) hereof,
such Holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus or Exchange
Securities to be sold by such Holder or Participating Broker-Dealer, as the case
may be, until such Holder’s or Participating Broker-Dealer’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 6(k)
hereof, or until it is advised in writing (the “Advice”) by the Issuer that the
use of the applicable Prospectus may be resumed, and has received copies of any
amendments or supplements thereto. In the event that the Issuer shall give any
such notice, each of the Applicable Period and the Effectiveness Period shall be
extended by the number of days during such periods from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement or Exchange
Securities to be sold by such Participating Broker-Dealer, as the case may be,
shall have received (x) the copies of the supplemented or amended Prospectus
contemplated by Section 6(k) hereof or (y) the Advice.

 

-16-



--------------------------------------------------------------------------------

  7. Registration Expenses

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuer of its obligations under Sections 2, 3, 6 and 9 shall be
borne by the Issuer, whether or not the Exchange Offer Registration Statement or
any Shelf Registration Statement is filed or becomes effective or the Exchange
Offer is consummated, including, without limitation, (i) all registration and
filing fees (including, without limitation, (A) fees with respect to filings
required to be made with FINRA in connection with an underwritten offering and
(B) fees and expenses of compliance with state securities or Blue Sky laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with Blue Sky qualifications of the Registrable Securities or
Exchange Securities and determination of the eligibility of the Registrable
Securities or Exchange Securities for investment under the laws of such
jurisdictions in the United States (x) where the holders of Registrable
Securities are located, in the case of the Exchange Securities, or (y) as
provided in Section 6(h) hereof, in the case of Registrable Securities or
Exchange Securities to be sold by a Participating Broker-Dealer during the
Applicable Period)), (ii) printing expenses, including, without limitation,
printing prospectuses if the printing of prospectuses is requested by the
managing underwriter or underwriters, if any, by the Holders of a majority in
aggregate principal amount of the Registrable Securities included in any
Registration Statement or in respect of Registrable Securities or Exchange
Securities to be sold by any Participating Broker-Dealer during the Applicable
Period, as the case may be, (iii) fees and expenses of the Trustee, any exchange
agent and their counsel, (iv) fees and disbursements of counsel for the Issuer
and, in the case of a Shelf Registration, reasonable fees and disbursements of
one special counsel for all of the sellers of Registrable Securities selected by
the Holder of a majority in aggregate principal amount of Registrable Securities
covered by such Shelf Registration (which counsel shall be reasonably
satisfactory to the Issuer) (exclusive of any counsel retained pursuant to
Section 8 hereof), (v) fees and disbursements of all independent certified
public accountants referred to in Section 6(m) hereof (including, without
limitation, the expenses of any “cold comfort” letters required by or incident
to such performance), (vi) rating agency fees, if any, and any fees associated
with making the Registrable Securities or Exchange Securities eligible for
trading through The Depository Trust Company, (vii) fees and expenses of all
other Persons retained by the Issuer, (viii) internal expenses of the Issuer
(including, without limitation, all salaries and expenses of officers and
employees of the Issuer performing legal or accounting duties), (ix) the expense
of any annual audit, (x) any fees and expenses incurred in connection with the
listing of the securities to be registered on any securities exchange, and the
obtaining of a rating of the securities, in each case, if applicable and
(xi) the expenses relating to printing, word processing and distributing all
Registration Statements, underwriting agreements, indentures and any other
documents necessary in order to comply with this Agreement.

 

  8. Indemnification and Contribution.

(a) The Issuer and the Guarantors jointly and severally agree, to indemnify and
hold harmless each Holder of Registrable Securities and each Participating
Broker-Dealer selling Exchange Securities during the Applicable Period, and each
Person, if any, who controls such Person or its affiliates within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (each, a “Participant”)
against any losses, claims, damages or liabilities, joint or several, to which
any Participant may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon:

(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if the Issuer shall have furnished any amendments or
supplements thereto) or any preliminary prospectus; or

 

-17-



--------------------------------------------------------------------------------

(ii) the omission or alleged omission to state, in any Registration Statement
(or any amendment thereto) or Prospectus (as amended or supplemented if the
Issuer shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or any other document or any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading,

except, in each case, insofar as such losses, claims, damages or liabilities are
arising out of or based upon any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or any Holder furnished to the
Issuer in writing through the Initial Purchasers or any selling Holder expressly
for use therein;

and agree (subject to the limitations set forth in the proviso to this sentence)
to reimburse, as incurred, the Participant for any reasonable legal or other
expenses incurred by the Participant in connection with investigating, defending
against or appearing as a third-party witness in connection with any such loss,
claim, damage, liability or action; provided, however, neither the Issuer nor
the Guarantors will be liable in any such case to the extent that any such loss,
claim, damage, or liability arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in any
Registration Statement (or any amendment thereto) or Prospectus (as amended or
supplemented if the Issuer shall have furnished any amendments or supplements
thereto) or any preliminary prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information relating to any
Participant furnished to the Issuer by such Participant specifically for use
therein. The indemnity provided for in this Section 8 will be in addition to any
liability that the Issuer may otherwise have to the indemnified parties. The
Issuer and the Guarantors shall not be liable under this Section 8 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the Issuer and the Guarantors, which consent shall not be
unreasonably withheld.

(b) Each Participant, severally and not jointly, agrees to indemnify and hold
harmless the Issuer, the Guarantors, their respective directors (or equivalent),
their respective officers who sign any Registration Statement and each person,
if any, who controls the Issuer within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuer, the Guarantors or any such director, officer or
controlling person may become subject under the Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement or Prospectus, any amendment or supplement thereto, or any preliminary
prospectus, or (ii) the omission or the alleged omission to state therein a
material fact necessary to make the statements therein not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission

 

-18-



--------------------------------------------------------------------------------

was made in reliance upon and in conformity with written information concerning
such Participant, furnished to the Issuer by or on behalf of such Participant,
specifically for use therein; and subject to the limitation set forth
immediately preceding this clause, will reimburse, as incurred, any reasonable
legal or other expenses incurred by the Issuer, the Guarantors or any such
director, officer or controlling person in connection with investigating or
defending against or appearing as a third party witness in connection with any
such loss, claim, damage, liability or action in respect thereof. The indemnity
provided for in this Section 8 will be in addition to any liability that the
Participants may otherwise have to the indemnified parties. The Participants
shall not be liable under this Section 8 to any indemnified party regarding any
settlement or compromise or consent to the entry of any judgment with respect to
any pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by the
Participants, which consent shall not be unreasonably withheld. The Issuer and
the Guarantors shall not, without the prior written consent of such Participant,
effect any settlement or compromise of any pending or threatened proceeding in
respect of which such Participant is or could have been a party, or indemnity
could have been sought hereunder by such Participant, unless such settlement
(A) includes an unconditional written release of such Participant, in form and
substance reasonably satisfactory to such Participant, from all liability on
claims that are the subject matter of such proceeding and (B) does not include
any statement as to an admission of fault, culpability or failure to act by or
on behalf of such Participant.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve it
from any liability under paragraph (a) or (b) above unless and to the extent it
did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraphs (a) and (b) above. The indemnifying party shall be entitled to
appoint counsel (including local counsel) of the indemnifying party’s choice at
the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest (based on the advice of counsel
to the indemnified person); (ii) such action includes both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded (based on the advice of counsel to the indemnified person) that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party;
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. It is understood and agreed
that the

 

-19-



--------------------------------------------------------------------------------

indemnifying person shall not, in connection with any proceeding or separate but
related or substantially similar proceedings in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) representing the indemnified parties under paragraph (a) or
paragraph (b) of this Section 8, as the case may be, who are parties to such
action or actions. Any such separate firm for any Participants shall be
designated in writing by Participants who sold a majority in interest of the
Registrable Securities and Exchange Securities sold by all such Participants in
the case of paragraph (a) of this Section 8 or the Issuer in the case of
paragraph (b) of this Section 8. In the event that any Participants are
indemnified persons collectively entitled, in connection with a proceeding or
separate but related or substantially similar proceedings in a single
jurisdiction, to the payment of fees and expenses of a single separate firm
under this Section 8(c), and any such Participants cannot agree to a mutually
acceptable separate firm to act as counsel thereto, then such separate firm for
all such Indemnified Persons shall be designated in writing by Participants who
sold a majority in interest of the Registrable Securities and Exchange
Securities sold by all such Participants. An indemnifying party will not,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include any statement as to, or any admission
of, fault, culpability or failure to act by or on behalf of any indemnified
party. All fees and expenses reimbursed pursuant to this paragraph (c) shall be
reimbursed as they are incurred.

(d) After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
third sentence of paragraph (c) of this Section 8 or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party. After such notice from the indemnifying
party to such indemnified party, the indemnifying party will not be liable for
the costs and expenses of any settlement of such action effected by such
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section 8, in which case the
indemnified party may effect such a settlement without such consent.

(e) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 8 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) (other than by virtue of the failure
of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to paragraph (a) or (b) of this Section 8, where such
failure materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), each indemnifying party, in order to provide
for just and equitable contribution, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect (i) the relative benefits received by the indemnifying party or
parties on the one

 

-20-



--------------------------------------------------------------------------------

hand and the indemnified party on the other from the offering of the Securities
or (ii) if the allocation provided by the foregoing clause (i) is not permitted
by applicable law, not only such relative benefits but also the relative fault
of the indemnifying party or parties on the one hand and the indemnified party
on the other in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuer and the Guarantors on the one hand and such Participant on the other
shall be deemed to be in the same proportion that the total net proceeds from
the offering (before deducting expenses) of the Securities received by the
Issuer bear to the total discounts and commissions received by such Participant
in connection with the sale of the Securities (or if such Participant did not
receive discounts or commissions, the value or receiving the Securities). The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer on the one hand, or the Participants on the other, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission,
and any other equitable considerations appropriate in the circumstances. The
parties agree that it would not be equitable if the amount of such contribution
were determined by pro rata or per capita allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the first sentence of this paragraph (e). Notwithstanding any other
provision of this paragraph (e), no Participant shall be obligated to make
contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation or net proceeds on the sale of Securities
received by such Participant in connection with the sale of the Securities, less
the aggregate amount of any damages that such Participant has otherwise been
required to pay by reason of the untrue or alleged untrue statements or the
omissions or alleged omissions to state a material fact, and no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls a Participant within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act shall have the same rights to contribution as
the Participants, and each director of the Issuer and the Guarantors, each
officer of the Issuer and the Guarantors and each person, if any, who controls
the Issuer and the Guarantors within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Issuer.

 

  9. Rule 144A

The Issuer covenants and agrees that it will use reasonable best efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder in a timely
manner in accordance with the requirements of the Securities Act and the
Exchange Act and, if at any time the Issuer is not required to file such
reports, the Issuer will, upon the request of any Holder or beneficial owner of
Registrable Securities, make available such information necessary to permit
sales pursuant to Rule 144A. The Issuer further covenants and agrees, for so
long as any Registrable Securities remain outstanding that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144A unless the Issuer is then
subject to Section 13 or 15(d) of the Exchange Act and reports filed thereunder
satisfy the information requirements of Rule 144A then in effect.

 

-21-



--------------------------------------------------------------------------------

  10. Underwritten Registrations

The Issuer shall not be required to assist in an underwritten offering unless
requested by the Holders of a majority in aggregate principal amount of the
Registrable Securities. If any of the Registrable Securities covered by any
Shelf Registration are to be sold in an underwritten offering, the investment
banker or investment bankers and manager or managers that will manage the
offering will be selected by the Holders of a majority in aggregate principal
amount of such Registrable Securities included in such offering and shall be
reasonably acceptable to the Issuer.

No Holder of Registrable Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

  11. Miscellaneous

(a) No Inconsistent Agreements. The Issuer has not as of the date hereof, and
the Issuer shall not, after the date of this Agreement, enter into any agreement
with respect to any of its securities that is inconsistent with the rights
granted to the Holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Issuer other issued and outstanding
securities under any such agreements. The Issuer will not enter into any
agreement (other than the Registration Rights Agreement dated as of the date
hereof in respect of the Senior Subordinated Notes) with respect to any of its
securities which will grant to any Person piggy-back registration rights with
respect to any Registration Statement.

(b) Adjustments Affecting Registrable Securities. The Issuer shall not, directly
or indirectly, take any action with respect to the Registrable Securities as a
class that would adversely affect the ability of the Holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of (I) the Issuer, and (II) (A) the Holders of not less than a majority
in aggregate principal amount of the then outstanding Registrable Securities and
(B) in circumstances that would adversely affect the Participating
Broker-Dealers, the Participating Broker-Dealers holding not less than a
majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 8 and this
Section 11(c) may not be amended, modified or supplemented without the prior
written consent of each Holder and each Participating Broker-Dealer (including
any person who was a Holder or Participating Broker-Dealer of Registrable
Securities or Exchange Securities, as the case may be, disposed of pursuant to
any Registration Statement) affected by any such amendment, modification or
supplement. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders of Registrable
Securities may be given by Holders of at least a majority in aggregate principal
amount of the Registrable Securities being sold pursuant to such Registration
Statement.

 

-22-



--------------------------------------------------------------------------------

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or facsimile:

(i) if to a Holder of the Registrable Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Initial Purchasers as
follows:

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile No.: (212) 269-5420

Attention: John A. Tripodoro, Esq.

(ii) if to the Initial Purchasers, at the address specified in Section 11(d)(i);

(iii) if to the Issuer, at the address as follows:

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Facsimile No.: (412) 963-1211

Attention: General Counsel

with a copy to:

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, CA 94111

Facsimile No.: (415) 315-6350

Attention: Brian C. Erb, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and upon written confirmation, if
sent by facsimile.

 

-23-



--------------------------------------------------------------------------------

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j) Notes Held by the Issuer or Its Affiliates. Whenever the consent or approval
of Holders of a specified percentage of Registrable Securities is required
hereunder, Registrable Securities held by the Issuer or its affiliates (as such
term is defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(k) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.

(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all

 

-24-



--------------------------------------------------------------------------------

prior oral or written agreements, representations, or warranties, contracts,
understandings, correspondence, conversations and memoranda between the Holders
on the one hand and the Issuer on the other, or between or among any agents,
representatives, parents, subsidiaries, affiliates, predecessors in interest or
successors in interest with respect to the subject matter hereof and thereof are
merged herein and replaced hereby.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours,

 

WEST CORPORATION

By:  

    /s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
COSMOSIS CORPORATION INTERCALL, INC. INTRADO COMMAND SYSTEMS, INC. INTRADO
COMMUNICATIONS INC.

INTRADO COMMUNICATIONS OF VIRGINIA INC.

INTRADO INC.

INTRADO INFORMATION SYSTEMS HOLDINGS, INC.

NORTHERN CONTACT, INC. POSITRON PUBLIC SAFETY SYSTEMS CORP. STREAM57 CORPORATION
TELEVOX SOFTWARE, INCORPORATED TUVOX INCORPORATED WEST ASSET MANAGEMENT, INC.
WEST DIRECT II, INC. WEST INTERACTIVE CORPORATION WEST INTERNATIONAL CORPORATION
WEST NOTIFICATIONS GROUP, INC. WEST RECEIVABLE SERVICES, INC. By:  

    /s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer ASSET
DIRECT MORTGAGE, LLC By:  

    /s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Manager

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

BUYDEBTCO, LLC THE DEBT DEPOT, LLC WEST ASSET PURCHASING, LLC WORLDWIDE ASSET
PURCHASING, LLC By: West Receivable Services, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
INTERCALL TELECOM VENTURES, LLC By: InterCall, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
INTRADO INTERNATIONAL, LLC By: Intrado Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer
STARGATE MANAGEMENT, LLC By: Cosmosis Corporation, its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer WEST
DIRECT, LLC By: West Direct II, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

WEST AT HOME, LLC WEST BUSINESS SERVICES, LLC WEST CUSTOMER MANAGEMENT GROUP,
LLC WEST FACILITIES, LLC WEST UC SOLUTIONS, LLC By: West Corporation, its Sole
Member By:  

/s/ Paul M. Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

DEUTSCHE BANK SECURITIES INC.

WELLS FARGO SECURITIES, LLC

GOLDMAN, SACHS & CO.

MORGAN STANLEY & CO. INCORPORATED By: Deutsche Bank Securities Inc. By:  

/s/ Sandeep Desai

  Name:   Sandeep Desai   Title:   Director By:  

/s/ Stephen R. Lapidus

  Name:   Stephen R. Lapidus   Title:   Director

For itself, the other Representatives and the other several Initial Purchasers.